UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-2624



BRIAN MITCHELL,

                                            Plaintiff - Appellant,

          versus

G.E. AMERICAN SPACENET,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria.    T. S. Ellis, III, District
Judge. (CA-96-969)


Submitted:   May 1, 1997                      Decided:   May 7, 1997


Before WIDENER and MURNAGHAN, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Brian Mitchell, Appellant Pro Se.    Thomasenia Patricia Duncan,
COVINGTON & BURLING, Washington, D.C., for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing his

complaint for damages under the Americans with Disabilities Act,

42 U.S.C.A. §§ 12101-12213 (West 1995), "Privacy Act of 1974," 5

U.S.C. § 552(a) (1994), and under the common law action of defama-

tion of character. The district court properly dismissed the claim
under the ADA and for defamation of character without prejudice

because Mitchell did not comply with Fed. R. Civ. P. 8 by failing

to provide a short and plain statement of the claim. The district

court properly dismissed the claim under the Privacy Act because
the Defendant is a private corporation and not an agency subject to

suit under the Act. See 5 U.S.C. § 552(f) (1994). We therefore af-
firm the district court order. Mitchell v. G.E. American Spacenet,

No. CA-96-969 (E.D. Va. Oct. 9, 1996). We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid
the decisional process.




                                                          AFFIRMED




                                2